Pee Ctjeiam.
The interrogatories should have been answered, and there was little justification for the extended failure to do so. Dismissal of the cause, however, was too drastic a penalty. Counsel’s default is not to be condoned, but under the circumstances here presented it should not have deprived his clients of their day in court.
The judgment is reversed and the cause is remanded for further proceedings. No costs to either party.
For reversal—Chief Justice Weinteatjb, and Justices Hehee, Wacheneeld, Bueling, Jacobs, Francis and Pkootoe—7.
For affirmance—None.